Citation Nr: 0007953	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral ear 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This appeal arises from a June 1997 rating decision of the 
Columbia, South Carolina Regional Office (RO).  The case was 
remanded from the Board (by a Board Member who has since 
retired) to the RO in April 1999 for additional development 
of the evidence.  The case is once again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from any disability of the 
ears to include bleeding, pain, otitis, tinnitus or hearing 
loss which had its onset in service, or that sensorineural 
hearing loss was manifest to a compensable degree within the 
initial post service year.

2.  The veteran's claim of entitlement to service connection 
for bilateral ear disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
ear disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The service medical records show that on the February 1943 
entrance physical examination, the ears were clinically 
evaluated as normal.  Bilateral hearing was 15/15.

On examination in March 1943, the septum was irregular and 
there was moderate rhinitis.  The sinuses were clear.  The 
right eardrum was red.  The diagnosis was a right earache.

On physical examination in May 1943, hearing was normal.  
Examination of the drums and canals were negative.  

On the December 1945 separation physical examination, the 
veteran claimed to have had a fungus disease of the right 
ear.  Reportedly, he was treated on a ship en route from the 
Pacific.  He further indicated that he had not been 
hospitalized.  On examination, the ears were clinically 
evaluated as normal.  Whispered voice hearing was 15/15 
bilaterally.  A report of a board of review indicated that 
clinical findings did not substantiate the claim of any 
present disability to include fungus of the right ear.

In March 1997, the veteran filed a claim of service 
connection for bilateral ear disability.  He indicated that 
he had been a range section operator in service.  He had to 
go to the infirmary for ear pain and bleeding which continued 
after service.  

Received in April 1997 were treatment records from James 
Bowles, M.D., dating from October 1990 to October 1993.  In 
October 1990, the veteran complained of not being able to 
hear and of ringing of the ears.  Reportedly, for a number of 
years the veteran had been aware of some bilateral hearing 
loss and some intermittent tinnitus.  One week before, the 
veteran felt as if the left ear had become stopped up with 
more pronounced tinnitus.  He had a significant history of 
noise exposure as a truck driver for 40 years.  On 
examination, there were bilateral cerumen impactions.  After 
being cleaned, the majority of the veteran's symptoms were 
relieved.  Tympanic membranes appeared translucent and freely 
mobile.  Audiometric testing revealed symmetrical 
sensorineural hearing loss with a major drop at 40 hertz, 
borderline speech reception thresholds and good 
discrimination.  The impressions were bilateral cerumen 
impactions and bilateral high frequency sensorineural hearing 
loss.  The need for ear protectors in areas of potential 
noise exposure was strongly recommended.

In September 1992, Dr. Bowles indicated that the veteran 
complained of his ears being stopped up with occasional 
itching and a moist feeling.  Bilateral cerumen impactions 
were removed.  The impressions included bilateral cerumen 
impactions, bilateral external otitis and bilateral high 
frequency sensorineural hearing loss.  

An October 1992 notation from Dr. Bowles shows that the 
veteran complained of fullness and intermittent itching of 
the right ear for the past week.  On examination, there was a 
little eczematoid type reaction at the right meatus.  The 
impressions included right external otitis.  The veteran was 
treated again in October 1993 for bilateral cerumen 
impactions.  Cleaning of the ears relieved the veteran's 
symptoms.

Received in April 1997 were medical records from William 
Wilson, M.D, reflecting treatment for multiple disabilities 
to include disability of the ears dating from January 1996 to 
February 1997.  In September 1996, the veteran reported 
having some itching of the ears and he had tried to apply 
salve.  Now, the ears were stopped up and felt sore, 
especially the left ear.  On examination, both ears were 
impacted with wax, which was gently removed with an ear 
curet.  After removal, the ear canals and tympanic membranes 
appeared to be normal.  Reportedly, the left ear canal felt 
sore.  The impression was ear wax impactions.  In December 
1996, the veteran complained of right ear pain when he worked 
in the yard.  He described a deep pain of the right ear.  On 
questioning, the veteran revealed that this had been a 
problem for many years.  On examination, the right ear canal 
and tympanic membrane appeared benign.  The impression was 
possible low-grade external otitis.  Medication was 
prescribed.  

In the December 1997 notice of disagreement, the veteran 
noted that he was disagreeing with the denial of the claim of 
service connection for bleeding and pain of the ears.  He 
indicated that he had been treated for the ears through the 
years since service and that he continued to have problems.  

On the January 1998 substantive appeal, the veteran indicated 
that he was seeking service connection for bleeding and pain 
of the ears.  

The veteran testified at an April 1998 personal hearing at 
the RO that he had trouble with the right ear in 1943 from 
exposure to dust, that he continued to receive treatment 
after service for pain and bleeding, and that he had suffered 
from ringing of the right ear for many years.

In a July 1999 statement, the veteran indicated that there 
were no records available from Dr. Tovar or Dr. Silverman.  
The Augusta VA medical center indicated that there were no 
records for the veteran.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war and an organic disease 
of the central nervous system (high frequency hearing loss) 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1998), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1998)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

With regard to the claim of service connection for bilateral 
ear disability, the service medical records show that the 
veteran's ears to include hearing were normal both at the 
time of entrance into service and separation from service.  
There was one notation showing treatment for right earache 
and a history of right ear fungus was reported on separation 
with no current disability shown.  There is no evidence that 
any post service ear disability to include bleeding, 
tinnitus, otitis or hearing loss (assuming that the veteran's 
hearing loss as reported in October 1990 would meet the 
definition of hearing loss for VA purposes under 38 C.F.R. 
§ 3.385) was present in service or for many years thereafter.  
In fact, the first medical manifestation of bilateral ear 
disability dates from 1990, more than 40 years after service.  
There is no competent medical evidence that would establish a 
nexus between any current bilateral ear disability and the 
veteran's service.  Moreover, the examiner who found tinnitus 
and bilateral high frequency sensorineural hearing loss on 
examination in October 1990 provided a significant history of 
noise exposure as a civilian truck driver and recommended the 
use of ear protectors.  He did not connect any current ear 
disability to the veteran's service.

The only evidence that would support the veteran's claim that 
he currently suffers from bilateral ear disability that is 
related to service is found in his statements and in his 
testimony; however, lay evidence is inadequate to establish a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of presenting a 
well 

grounded claim of service connection for bilateral ear 
disability.  


ORDER

As a well grounded claim has not been submitted, entitlement 
to service connection for bilateral ear disability is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

